Citation Nr: 0709851	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic arthritis of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
patella fracture with post-traumatic arthritis of the left 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued the 20 percent evaluation of 
post-traumatic arthritis in the right knee, and the 20 
percent evaluation of patella fracture with post-traumatic 
arthritis in the left knee.

In November 2005 the veteran's representative raised the 
issue of entitlement to service connection for 
pseudofolliculitis barbae.  This matter has not yet been 
adjudicated and is again referred to the RO for appropriate 
action.

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in May 2006.  A transcript of that 
hearing is of record. 

In an August 2006 decision, the Board remanded the issues of 
entitlement to an evaluation in excess of 20 percent for 
post-traumatic arthritis of the right knee and entitlement to 
an evaluation in excess of 20 percent for patella fracture 
with post-traumatic arthritis of the left knee for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the May 2006 Statement of Accredited Representative and at 
the Travel Board hearing, the veteran's representative raised 
a claim of clear and unmistakable error (CUE) in the February 
2002 rating decision which initially granted service 
connection for right and left knee disabilities, each 
evaluated as 20 percent disabling.

In its August 2006 decision, the Board noted that the CUE 
claim was inextricably intertwined with the increased rating 
claims-i.e. an adverse decision on one claim could have an 
adverse impact on the other.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed.Cir.2001) (Where the facts 
underlying the claims may be "intimately connected", the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).

The Board therefore remanded the issues so the agency of 
original jurisdiction (AOJ) could adjudicate the newly raised 
claim for CUE.

The AOJ did not adjudicate the newly raised claim for CUE as 
stipulated in the August 2006 Board remand.  The veteran has 
a right to compliance with orders of the courts or the Board.  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Stegall v West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claim of CUE 
in the February 2002 RO decision.  The 
veteran and his representative are 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, a timely appeal must be perfected 
by filing a notice of disagreement, and, 
after issuance of a statement of the 
case, filing a substantive appeal.

2.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

